Spoeíobd, J.
This appeal was taken by the District Attorney, on behalf of the State, from a judgment quashing an indictment against the defendants for the offence of selling spirituous liquors to a slave without the consent in writing of the owner, overseer or employer of the said slave.
No fine was actually imposed, as the indictment was quashed in limine; and the offence charged has never been punishable with death or imprisonment at hard labor.
We are without jurisdiction in the case. Constitution, Art. 62.
Appeal dismissed.